DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 2, 2021 has been entered. Claims 1, 4-6, 8-11, 13, 15-17, 19, 22, 24-26, 28, and 43 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 112(f) and 112(b) rejections previously set forth in the Non-Final Office Action mailed July 2, 2021.

Claim Objections
Claims 1, 19 and 26 are - objected to because of the following informalities:
In claim 1, line 30, the limitation “the inter-manager transaction transfers digital property from the virtual wallet of the sender's digital property manager to a virtual wallet of the recipient's digital property manager;” has been deleted between “the sender's digital property manager;” and “and the delivery transaction transfers” without a proper marking and hence this amendment filed on 12/02/2021 is non-compliant  The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The non-compliant amendment has been entered and considered, however, all future amendments must comply with 37 CFR 1.121.
Claims 19 and 28 depends from canceled claims (i.e. 18 and 27 respectively. Examiner treat this as typographical error. For examination purpose Claims 19 and 28 treated as depends from claim 17 and 26 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a distributed transaction consensus network" in lines 25-26. It is unclear whether it is same as “a distributed transaction consensus network” in claim 1, line 13 or not.
Claim 1 recites the limitation "a sender's virtual wallet" in line 29. It is unclear whether it is same as “a sender's virtual wallet” in claim 1, line 29 or not.
Claim 1 recites the limitation "the virtual wallet of the recipient's digital property manager" in lines 31-32. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a recipient's virtual wallet" in line 32. It is unclear whether it is same as “a recipient's virtual wallet” in claim 1, lines 9-10 or not.
Claim 1 recites the limitation "the third digital property" in lines 33-34. There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8-11, 13, 15-17, 19, 22, 24-26, 28, and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural 
	Under the Step 1, Claims 1, 4-6, 8-11, 13, 15-17, 19, 22, 24-26, 28, and 43 are drawn to a method which is within the four statutory categories (i.e., a process). 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 4-6, 8-11, 13, 15-17, 19, 22, 24-26, 28, and 43 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claim 1:


	Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – digital property management system, server, transaction node, virtual wallet”, and distributed transaction consensus network. The digital property management system, server, transaction node, virtual wallet”, and distributed transaction consensus network as well as managers are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception 
	Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: 
With respect to claims 4-6, 8-11, 13, 15-17, 19, 22, 24-26, 28, and 43:
Dependent claims 4-6, 8-11, 13, 15-17, 19, 22, 24-26, 28, and 43 include additional limitations, for example, token request/response’s comprising a sender's digital property management module's identification or a sender's digital property management module's signature, creating a sender's digital property management module's signature by using the message private key, verifying that information in the received token request is authentic by using a message public key, using a recipient's telephone number for the recipient's physical identification, encrypting both the token and an identification of the recipient's digital property management module created by using a message public key, token response’s comprising a recipient's physical identification, an identification of the 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 4-6, 8-11, 13, 15-17, 19, 22, 24-26, 28, and 43 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-11, 13, 16-17, 19, 22, 25-26, 28, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliam, III et al. (US 20160321625 A1; already of record in IDS; hereinafter Gilliam) in view of Forzley et al. (US 20170116608 A1; hereinafter Forzley), and in further view of Moss-Pultz et al. (US 20160300234 A1; already of record in IDS; hereinafter Moss-Pultz). 
With respect to claim 1:
	Gilliam teaches
A method implemented in a digital property management system, the digital property management system comprising a sender's digital property manager and a recipient's digital property manager, the sender's digital property manager comprising [a sender's transaction node] and a sender's digital property management module including at least one server to manage a sender's virtual wallet with the sender's digital property manager and process transactions [to the sender's transaction node], the recipient's digital property manager comprising [a recipient's transaction node] and a recipient's digital property management module including at least one server to manage a recipient's virtual wallet with the recipient's digital property manager and process transactions [to the recipient's transaction node], [wherein the sender's transaction node and the recipient's transaction node are two of multiple nodes of a distributed transaction consensus network], the method comprising: (By disclosing, the funds transfer system 100 may facilitate the transfer of funds from senders to receivers (e.g., recipients). In addition, the funds transfer system 100 may include, among other systems, a sender computer system 110, a bank computer system 120, a recipient computer system 130, a bank computer system 150, a payment service computer system 160, and an automated clearing house computer system 170. In addition, each of the computer system (110, 120, 130) may comprise one or more servers and application or program logic (module) for the funds transfer. Furthermore, the bank computer system 120 is operated by a bank institution that maintains accounts (wallets) held by customers, such as demand deposit accounts, credit card accounts, home mortgage loans, student 
(a) receiving, by the sender's digital property management module, a remittance request comprising a recipient's physical identification; (By disclosing, the sender computer system 110 may receive and display screens on the display device 114 including account information, transaction instructions, and so on. Such screens may also be used to prompt the user to provide information regarding the amount of the funds and the identity of the merchant or individual that is to receive the funds. The “identity of the merchant or individual” teaches a recipient's physical identification such as account information. See at least Gilliam: paragraph(s) [0039] & [0114]) 
(b) receiving, from the sender's digital property management module, by the recipient's digital property management module, a token request comprising the recipient's physical identification; (By disclosing, an example method may include receiving transaction data related to a fund transfer, the transaction data specifying a transfer amount of the fund transfer, a sender public identifier to identify a sender of the fund transfer, a recipient public identifier to identify a recipient of the fund transfer, a financial institution a tokenized financial instrument of the sender. Furthermore, the method may further comprises receiving a tokenized financial instrument of the recipient and a recipient FI identifier associated with the recipient financial institution,.. to enable the recipient financial institution to de-tokenize the tokenized financial instrument of the recipient and identify an account of the recipient financial institution associated with the recipient. Therefore, the tokens were generated by corresponding token requests with corresponding sender’s or recipient’s physical identifications (financial institution identifiers). See at least Gilliam: paragraph(s) [0005]) 
(c) sending, from the recipient's digital property management module, to the sender's digital property management module, a token response comprising a token; (By disclosing, the recipient is prompted to enter the token where the recipient was notified about the pending payment. Also, Fig. 7 shows that the token (email address or mobile number) was notified or sent (from the recipient to the sender) before. See at least Gilliam: paragraph(s) [0100]; Fig. 7) 
(d) creating, by the recipient's digital property management module, a token mapping that relates the token to a recipient's virtual identification; and... (By disclosing, the matches an unknown token for a pending payment. That is, the recipient created or obtained the token mapping already before receiving the unknown token. See at least Gilliam: paragraph(s) [0100]) 
However, Gilliam does not teach ...sender's transaction node, ...recipient's transaction node, ...wherein the sender's transaction node and the recipient's transaction node are two of multiple nodes of a distributed transaction consensus network, ...(e) constructing and sending each of a sending transaction, an inter-manager transaction, and a delivery transaction either by the sender's digital property management module to the sender's transaction node of a distributed transaction consensus network or by the recipient's digital property management module to the recipient's transaction node of the distributed transaction consensus network; and wherein the sending transaction transfers first digital property issued by the sender's digital property manager from a sender's virtual wallet to a virtual wallet of the sender's digital property manager; and the delivery transaction transfers second digital property issued by the recipient's digital property manager from the virtual wallet of the recipient's digital property manager to a recipient's virtual wallet, wherein all the first digital property, the second digital property, and the third digital property have an identical monetary value. 

...the sender's digital property manager comprising a sender's transaction node and a sender's digital property management module including at least one server to manage a sender's virtual wallet with the sender's digital property manager and process transactions to the sender's transaction node, (By disclosing, each of the payer 100 and payee 101 has payment processor (manager), server, and account/wallet. In addition, the crypto-currency transaction is verified using block chain, which has transaction nodes. See at least Forzley: Fig. 1; paragraph(s) [0026]-[0027], [0006], [0029], [0037], [0041] & [0044])
...the recipient's digital property manager comprising a recipient's transaction node and a recipient's digital property management module including at least one server to manage a recipient's virtual wallet with the recipient's digital property manager and process transactions to the recipient's transaction node, (As stated above, see at least Forzley: Fig. 1; paragraph(s) [0026]-[0027], [0006], [0029], [0037], [0041] & [0044])
...wherein the sender's transaction node and the recipient's transaction node are two of multiple nodes of a distributed transaction consensus network. (As stated above and by further disclosing, Fig. 1 shows that the payer 100 and pay 101 belong to the block chain network. See at least Forzley: Fig. 1)
...(e) constructing and sending each of a sending transaction, an inter-manager transaction, and a delivery transaction either by the sender's digital property management module to the sender's transaction node of a distributed transaction consensus network or by the recipient's digital property management module to the recipient's transaction node of the distributed transaction consensus network; and (By disclosing, (As stated above and by further disclosing, banking institutions 104 may be used to accept payments from a payer in a fiat-currency of their choice 106 (sending transaction) and to remit payments to a payee in the fiat-currency of their choice 108 (delivery transaction). In addition, the payer and the payee may use the same or different fiat-currencies, or may use one of a variety of crypto-currencies 107 (inter-manager transaction). See at least Forzley: Fig. 1; paragraph(s) [0026]-[0027])
wherein the sending transaction transfers first digital property [issued by the sender's digital property manager] from a sender's virtual wallet to a virtual wallet of the sender's digital property manager; and the delivery transaction transfers second digital property [issued by the recipient's digital property manager] from the virtual wallet of the recipient's digital property manager to a recipient's virtual wallet, wherein all the first digital property, the second digital property, and the third digital property have an identical monetary value. (By disclosing, banking institutions 104 may be used to accept payments from a payer in a fiat-currency of their choice 106 and to remit payments to a payee in the fiat-currency of their choice 108. The definition of ‘fiat-currency’ implicitly discloses that the banking institutions 104 include central banks or governments, which issue respective fiat-currencies. In addition, the conversion among the currencies is based on an equivalent amount (identical monetary value). See at least Forzley: Fig. 1; paragraph(s) [0026]-[0027], [0043] & [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for facilitating a secure transaction at a non-financial institution system teachings of Gilliam to incorporate the system and method for payment processing using crypto currencies teachings of Forzley for the benefit of facilitating the financial transaction between the payer 100 and payee 101 and other parties including one or multiple crypto-currency exchanges 103, and one or more banking institutions 104. (See at least Forzley: paragraph(s) [0026])
explicitly ... first digital property issued by the sender's digital property manager, and ...second digital property issued by the recipient's digital property manager.
Moss-Pultz, directed to system and method for decentralized title recordation and authentication and thus in the same field of endeavor, teaches 
...wherein the sending transaction transfers first digital property issued by the sender's digital property manager from a sender's virtual wallet to a virtual wallet of the sender's digital property manager; and the delivery transaction transfers second digital property issued by the recipient's digital property manager from the virtual wallet of the recipient's digital property manager to a recipient's virtual wallet, (As stated above and by further disclosing, Amanda issues two new bitmarks for the asset that she registered in the first transaction. These two new bitmarks 152 and 154 are created via two new Issue Records 160 and 162. In addition, Amanda transfers (sells, gifts, licenses, assigns, or other manner of property transfer) bitmark 154 to Brian. Furthermore, included in the Transfer Record 104 is the Owner pubkey 118, the public key (ED25519) of the bitmark transfer recipient, and the Previous Owner's Signature 120, a hash of fields 117 and 118, signed using the private key of the previous record's owner 120. Still 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gilliam and Forzley to incorporate the system and method for decentralized title recordation and authentication teachings of Moss-Pultz for the benefit of facilitating a consensus among actors as to how assets should be held, used, and exchanged. (See at least Moss-Pultz: paragraph(s) [0003])
With respect to claim 4:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 1, further teaches wherein the token request further comprises..., as stated above.
Moss-Pultz, in the same field of endeavor, further teaches 
...a sender's digital property management module's signature which is created on the recipient's physical identification by using a message private key of the sender's digital property management module; or the token request further comprises a sender's digital property management module's identification and a sender's digital property management module's signature which is created on both the identification of the sender's digital property management module and the recipient's physical identification by using the message private key of the sender's digital property management module. (By disclosing, a method for recording ownership rights in an asset includes:.. generating an asset record having a fingerprint (sender's digital property management module's identification) comprising a hash of a digital representation of the asset, a public key of a client who generates the asset record, and a digital signature comprising a private key of the creating client;.. generating at least one issue record comprising a double hash of the fingerprint, the public key of the creating client, and an owner signature comprising a hash of the digital signature of the creating client with the double hashed fingerprint and the public key of the creating client. In addition, tokens associated with the items to be transferred may be used. See at least Moss-Pultz: paragraph(s) [0022] & [0012])
With respect to claim 5:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 4, as stated above.
Moss-Pultz, in the same field of endeavor, further teaches
wherein step (b) further comprises 
verifying, by the recipient's digital property management module, that information in the received token request is authentic, by using a message public key of the sender's digital property management module. (By disclosing, if a Transfer Record's digital signature matches the public key of the previous record's Owner, the Transfer Record is considered valid and is recorded in the blockchain. See at least Moss-Pultz: paragraph(s) [0064])
With respect to claim 6:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 1, as stated above.
Gilliam further teaches
wherein the recipient's physical identification is a recipient's telephone number. (By disclosing, such screens may also be used to prompt the user to provide information regarding the amount of the funds and the identity of the merchant or individual that is to receive the funds. Such information may comprise, for example, a name, an address, a phone number.. See at least Gilliam: paragraph(s) [0039])
With respect to claim 8:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 1, as stated above.
Gilliam further teaches
wherein the token response further comprises an identification of the recipient's digital property management module and a recipient's signature which is created on the token only or on both the identification of the recipient's digital property management module and the token,... (By disclosing, an example method may include receiving transaction data related to a fund transfer, the transaction data specifying a transfer amount of the fund transfer, a sender public identifier to identify a sender of the fund transfer, a recipient public identifier to identify a recipient of the fund transfer, a financial institution identifier for a sender financial institution, a financial institution identifier for a recipient financial institution, and a tokenized financial instrument of the sender. See at least Gilliam: paragraph(s) [0005], [0107] & [0219])
Moss-Pultz, in the same field of endeavor, further teaches 
...by using a recipient's message private key. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 9:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 1, as stated above.
Gilliam further teaches
wherein the token response comprises an encryption of both the token and an identification of the recipient's digital property management module created... (By disclosing, information is encrypted by a sender bank and decrypted by a receiver bank so that the payment network does not have access to any of the sender or receiver information. See at least Gilliam: paragraph(s) [0111] & [0219])
Moss-Pultz, in the same field of endeavor, further teaches 
...by using a message public key of the sender's digital property management module. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 10:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 9, as stated above.
Gilliam further teaches
wherein the token response further comprises the recipient's physical identification, an identification of the sender's digital property management module, and a recipient's signature which is created on the recipient's physical identification, the identification of the sender's digital property management module, and the encryption of both the token and the identification of the recipient's digital property management module,... (As stated above with respect to claims 8-9, see at least Gilliam: paragraph(s) [0107], [0111] & [0219])
Moss-Pultz, in the same field of endeavor, further teaches 
...by using a recipient's message private key. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 11:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 1, as stated above.
Moss-Pultz, in the same field of endeavor, further teaches
wherein the token further comprises a time stamp. (See at least Moss-Pultz: paragraph(s) [0064])
With respect to claim 13:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 1, as stated above.
Gilliam further teaches
wherein step (e) comprises 
(el) receiving, from the sender's digital property management module, by the recipient's digital property management module, an encrypted sending transaction, the inter-manager transaction, and a temporary delivery transaction which comprises the token; (By disclosing, tokenized account data may comprise a proxy number or encrypted version of account information (encrypted sending transaction). In addition, an example method may include receiving transaction data related to a fund transfer (inter-manager transaction), the transaction data specifying a transfer amount of the fund transfer, a sender public identifier to identify a sender of the fund transfer, a tokenize (e.g., encrypt) a number of other identifying information associated with a financial instrument of a sender or recipient (e.g., a credit card or debit card number) to create a token for the sender or recipient (temporary delivery transaction). The non-FI application 1244 may also retrieve or identify a financial identifier that identifies a financial institution associated with the financial instrument (e.g., the financial institution that issued the financial instrument). See at least Gilliam: paragraph(s) [0202], [0005], [0111] & [0170])
 (e2) constructing, by the recipient's digital property management module, the delivery transaction from the received temporary delivery transaction by using the token mapping; and (By disclosing, the non-FI application 1244 may also retrieve or identify a financial identifier (constructing) that identifies a financial institution associated with the financial instrument (e.g., the financial institution that issued the financial instrument). See at least Gilliam: paragraph(s) [0170])
 (e3) sending, from the recipient's digital property management module, to the recipient's transaction node of the distributed transaction consensus network, the encrypted sending transaction, the inter-manager transaction and the delivery transaction. (As stated above, see at least Gilliam: paragraph(s) [0202], [0005], [0111] & [0170])
With respect to claim 16:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 13, as stated above.
Gilliam further teaches further comprising: 
(f) decrypting the encrypted sending transaction...; and (By disclosing, information is encrypted by a sender bank and decrypted by a receiver bank so that the payment network does not have access to any of the sender or receiver information. IN addition, the receiving bank decrypts and sends the sender's account information and any other information required to complete the transaction to ACH 170. See at least Gilliam: paragraph(s) [0111] & [0124]) 
(g) submitting the sending transaction, the inter-manager transaction, and the delivery transaction to the distributed transaction consensus network. (As stated above with respect to claim 13, see at least Gilliam: paragraph(s) [0202], [0005], [0111] & [0170])
Moss-Pultz, in the same field of endeavor, further teaches 
...by using a message private key of the recipient's transaction node. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 17:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 16, as stated above.
Moss-Pultz, in the same field of endeavor, further teaches 
wherein the recipient's transaction node recurrently generates a new pair of message public key and message private key, and shares the public key with digital property management modules. (By disclosing, a public-private key pair that is used to identify property registration and ownership within the Bitmark system. See at least Moss-Pultz: paragraph(s) [0040] & [0121])
With respect to claim 19:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 18, as stated above.
Gilliam further teaches further comprising: 
wherein step (f) comprises 
(fl) decrypting the encrypted sending transaction...; and (As stated above with respect to claim 16, see at least Gilliam: paragraph(s) [0111] & [0124]) 
(f2) if step (fl) fails, decrypting the encrypted sending transaction... (As stated above with respect to claim 16, see at least Gilliam: paragraph(s) [0111] & [0124])

...by a current message private key stored in the recipient's transaction node. (See at least Moss-Pultz: paragraph(s) [0022])
...by a last message private key stored in the recipient's transaction node. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 22:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 1, as stated above.
Gilliam further teaches
wherein step (e) comprises: 
(el) receiving, from the sender's digital property management module, by the recipient's digital property management module, the inter-manager transaction and a temporary delivery transaction which comprises the token; (By disclosing, an example method may include receiving transaction data related to a fund transfer, the transaction data specifying a transfer amount of the fund transfer, a sender public identifier to identify a sender of the fund transfer, a recipient public identifier to identify a recipient of the fund transfer, a financial institution identifier for a sender financial institution, a financial institution identifier for a recipient financial institution, and a tokenized financial instrument of the sender. See at least Gilliam: paragraph(s) [0005]) 
(e2) constructing, by the recipient's digital property management module, the delivery transaction from the received temporary delivery transaction by using the token mapping; (As stated above with respect to claim 13, see at least Gilliam: paragraph(s) [0170]) 
(e3) receiving, from the recipient's digital property management module, by the sender's digital property management module, an encrypted delivery transaction; and (As stated above with respect to claim 13, see at least Gilliam: paragraph(s) [0111] & [0202]) 
(e4) sending, from the sender's digital property management module, to the sender's transaction node of the distributed transaction consensus network, the sending transaction, the inter-manager transaction and the encrypted delivery transaction. (As stated above with respect to claim 13, see at least Gilliam: paragraph(s) [0202], [0005], [0111] & [0170])
With respect to claim 25:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 22, as stated above.
Gilliam further teaches further comprising: 
(f) decrypting the encrypted delivery transaction...; and (As stated above with respect to claim 16, see at least Gilliam: paragraph(s) [0111] & [0124]) 
(g) submitting the sending transaction, the inter-manager transaction, and the delivery transaction to the distributed transaction consensus network. (As stated above with respect to claim 16, see at least Gilliam: paragraph(s) [0202], [0005], [0111] & [0170])
Moss-Pultz, in the same field of endeavor, further teaches 
...by a message private key of the sender's transaction node. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 26:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 25, as stated above.
Moss-Pultz, in the same field of endeavor, further teaches 
wherein the sender's transaction node recurrently generates a new pair of message public key and message private key, and shares the message public key with digital property management modules. (As stated above with respect to claim 17, see at least Moss-Pultz: paragraph(s) [0040] & [0121])
With respect to claim 28:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 27, as stated above.
Gilliam further teaches further comprising: 
wherein step (f) comprises 
(f1) decrypting the encrypted delivery transaction...; and (As stated above with respect to claim 19, see at least Gilliam: paragraph(s) [0111] & [0124]) 
(f2) if step (f1) fails, decrypting the encrypted delivery transaction by using a last message private key stored in the sender's transaction node. (As stated above with respect to claim 19, see at least Gilliam: paragraph(s) [0111] & [0124])
Moss-Pultz, in the same field of endeavor, further teaches 
...by using a current message private key stored in the sender's transaction node. (See at least Moss-Pultz: paragraph(s) [0022])
With respect to claim 43:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 1, as stated above.
Forzley, in the same field of endeavor, further teaches wherein the inter-manager transaction transfers third digital property issued by the sender's digital property manager from the virtual wallet of the sender's digital property manager to a virtual wallet of the recipient's digital property manager. (AS stated above with respect to claim 1 and by further disclosing, the payment processor 102 may also be the same entity as the payer 100 or payee 101, and the payer and the payee may use one of a variety of crypto-currencies 107 (inter-manager transaction) as shown in Fig. 1. See at least Forzley: Fig. 1; 
Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliam in view of Forzley in further view of Moss-Pultz, and in still further view of De Jong (US 20040083391 A1; already of record in IDS; hereinafter De Jong).
With respect to claim 15:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 13, as stated above.
However, Gilliam, Forzley, and Moss-Pultz do not teach wherein the recipient's digital property management module verifies that the token is in a valid token pool before constructing the delivery transaction, and removes the token from the valid token pool after the delivery transaction is committed by the distributed transaction consensus network.
	De Jong, directed to embedded content requests in a rights locker system for digital content access control and thus in the same field of endeavor, teaches 
wherein the recipient's digital property management module verifies that the token is in a valid token pool before constructing the delivery transaction, and removes the token from the valid token pool after the delivery transaction is committed by the distributed transaction consensus network. (By disclosing, FIG. 26 is a block diagram that illustrates a token pool having a current token pool for current token redemptions, a retired token pool for tokens that have been available for redemption for a predetermined time. See at least De Jong: paragraph(s) [0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gilliam, Forzley, and Moss-Pultz to incorporate the embedded content requests in a rights locker system for digital content access control teachings of De Jong for the benefit of a digital content access control solution that requires relatively less communication with digital content producers. A further need exists for such a solution that is relatively secure. Yet another need exists for such a solution that is relatively scaleable. (See at least De Jong: paragraph(s) [0018])
With respect to claim 24:
	Gilliam, Forzley, and Moss-Pultz teach The method of claim 22, as stated above.
De Jong, in the same field of endeavor, teaches
wherein the recipient's digital property management module verifies that the token is in a valid token pool before constructing the delivery transaction, and removes the token from the valid token pool after the delivery transaction is committed by the distributed transaction consensus network. (By disclosing, FIG. 26 is a block diagram that illustrates a token pool having a current token pool for current token redemptions, a retired token pool for tokens that have been available for redemption for a predetermined time. See at least De Jong: paragraph(s) [0059])

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that the improvements include faster transaction settlement, lower transaction cost, higher transaction security, more robust system infrastructure, and realization of offshore banking, it is noted that the claims do not recite how such features are achieved with the token, three sub-transactions, and blockchain technology. The token is related to the recipient’s physical identification, three sub-transactions may be set up traditionally, and the blockchain technology is not recited with any technical details except for terms such as ‘node’, ‘wallet’, and ‘consensus network’. It is not recited clearly how the elements (token, three sub-transactions, and blockchain technology) enable such features. Creating the three sub-transactions and conducting the token scheme, as recited, 
In response to applicant’s argument that none of Gilliam and Moss teaches or suggests the present application and the combination of Gilliam and Moss fails to arrive at the present application because those citations' solutions themselves or their combination intend to transfer mutually incompatible assets with mutually incompatible platforms implemented without or with blockchains and the sender's and recipient's digital property managers including digital property management modules . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeCastro (US 20150170112 A1) teaches systems and methods for providing multi-currency platforms comprising means for exchanging and interconverting tangible and virtual currencies in various transactions, banking operations, and wealth management scenarios, in paragraph(s) [0089], [0015], [0035]-[0036] & [0038].
Franaszek et al. (US 20180285838 A1) teaches scalable and distributed shared ledger transaction management, including transaction between the two crypto-currencies and banks providing bridges between two ledgers. 
Wasserman (US 20180268382 A1) teaches blockchain digital currency: systems and methods for use in enterprise blockchain banking, including bank-to-bank transactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685